Citation Nr: 1809161	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-50 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the $2,738 debt created in January 2008 by removing the Veteran's prior spouse as a dependent and adding the Veteran's current spouse as a dependent was valid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from March 1963 to March 1965 and from August 1985 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim was subsequently transferred to the RO in Atlanta, Georgia.  The Board previously considered and remanded this matter in August 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In November 1959, the Veteran married J.L.

2.  J.L. died in August 2003.

3.  The Veteran married L.L. in July 2005.

4.  The Veteran first notified VA of the death of J.L. and his subsequent marriage to L.L. in January 2007.

5.  In January 2008, the Veteran's compensation benefits were reduced to exclude the spousal benefits for J.L. beginning September 2003.

6.  In January 2008, the Veteran's compensation benefits were adjusted to include LL. as a dependent effective January 2008.


CONCLUSIONS OF LAW

1.  The portion of the $2,738 debt created in January 2008 relating solely to the removal of J.L. as a dependent was valid.  38 U.S.C. §§ 1115, 5112(b) (2012), 5302; 38 C.F.R. §§ 1.962, 3.31, 3.34(b)(2), 3.401, 3.500, 3.501(d) (2017).

2.  The portion of the $2,738 debt created in January 2008 relating to the period between February 2007 and January 2008, during which L.L. was not considered a dependent, was not valid.  38 U.S.C. §§ 1115, 5112(b), 5302 (2012); 38 C.F.R. §§ 1.962, 3.31, 3.34(b)(2), 3.401, 3.500, 3.501(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date for the award of compensation for a dependent is effective from the latest of the following dates: the date of the claim, the date dependency arises, the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The term "date of claim" means the following, in order of applicability: (i) the date of the veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence is received within one year of the event; or (ii) the date notice is received of the dependent's existence, if evidence is received within one year of the VA request.  Id.

However, regardless of the effective date of the award (except with respect to 38 C.F.R. § 3.31(c), which is not applicable to the case at hand), payment of dependency benefits may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

Compensation for dependents pursuant to 38 U.S.C. § 1115 may also be reduced, upon certain events.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C. § 5112(b)(2) (2012); 
38 C.F.R. § 3.501(d)(2) (2017).

Here the Veteran has been assigned a 40 percent disability evaluation since February 10, 1998.  At that time, he was also awarded dependency benefits due to his marriage to J.L.  The Veteran was notified of this award in correspondence from December 2009.  In the same letter, the Veteran was instructed to inform VA "right away if there is any change in the status" of the Veteran's dependents.  

The record indicates that J.L. passed away in August 2003 and the Veteran subsequently married L.L. in July 2005.  Throughout that period, the Veteran was in receipt of dependency benefits for J.L.  In December 2006, VA sent the Veteran a letter asking him to verify the status of his dependents and reminding him that he was responsible for reporting any changes in the number of his dependents.  In response to this correspondence, the Veteran provided a status of dependence questionnaire, dated January 2007, in which he informed VA of his marriage to L.L.  

VA sent an additional letter to the Veteran in December 2007 asking for clarification on the dissolution of the Veteran's marriage to J.L. and his current marital status.  The Veteran provided clarifying information, to include J.L.'s death certificate and his marriage certificate to L.L. the same month.  

Due to the death of J.L., VA determined that the Veteran had been in receipt of an overpayment for dependency benefits for the period from the date of J.L.'s death until January 1, 2008, in the amount of $2,738.  It appears that VA resumed dependency benefits on January 1, 2008, by adding L.L. as a dependent.  This appears to have been made the effective date because it is the first day of the month after which the Veteran submitted the clarifying December 2007 questionnaire regarding his marital status, including J.L.'s death certificate and his marriage certificate to L.L.  The Veteran subsequently appealed the validity of this debt.

In correspondence received in February 2008, the Veteran initially requested that the effective date for L.L.'s status as a dependent be assigned to July 2005, the date of his marriage.  He also argued that he did not willfully try to defraud VA in continuation of receipt of VA dependency compensation for J.L., stating that he had informed the Defense Finance and Accounting Services (DFAS) of J.L.'s death and had assumed that DFAS would also inform VA of her passing.  The Veteran's representative also submitted a written brief in July 2014, which again contended that the Veteran had assumed DFAS would have informed VA of the death of J.L.  The Veteran's representative also highlighted that VA had given the Veteran "just on sentence in the midst of a detailed and lengthy explanation of retired pay offset as notice of duty to update dependents in 1998."  Finally, the representative challenged the timeline of the addition of L.L. as a dependent and the impact on that untimely addition to the calculation of the January 2008 debt.

In essence, the Veteran is challenging the creation of an overpayment and the validity of the debt determined by VA in January 2008 in the amount of $2,738.  An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  

To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C. § 5112(b)(9), (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Board finds that the portion of the $2,738 debt determined in January 2008 that was attributable solely to the removal of J.L. as a dependent is valid.  However, the portion of that debt attributable to the period from February 2007 to December 2007, when L.L. should have properly been considered a dependent, is not valid.

The Board will first discuss the propriety of the removal of J.L. as a beneficiary.  As noted above, dependency compensation may be reduced upon certain events, including dissolution of a marriage through divorce or death.  The effective date of such a reduction is the last day of the month in which the death of the dependent spouse occurs.  38 C.F.R. § 3.501(d)(2).  There is no doubt in the record that J.L. passed away in August 2003 and the appropriate effective date of the reduction in the Veteran's dependency compensation for this spouse was therefore August 31, 2003.  

The Board is sympathetic to the Veteran's contention that he expected DFAS to inform VA of the death of this spouse.  The Board also recognizes that the duty to notify VA of changes to dependency status is found in only one sentence in the Veteran's December 1998 notification of award.  However, that sentence explicitly urged the Veteran to inform VA "right away" if there was any change in the status of his dependents and appears directly after the sentence informing the Veteran of his additional dependency benefits for J.L.  The Board also has no reason to doubt the credibility of the Veteran's statements that he notified DFAS.  Nonetheless, there is no competent evidence of record suggesting that any party or entity, including the Veteran and DFAS, ever provided notice to VA that J.L. had died until January 2007.  Notwithstanding the issue of notice of J.L.'s death, the Board ultimately finds that the criteria for a valid debt with respect to the removal of J.L. from the Veteran's dependency award have been met.  

As mentioned above, to be considered an invalid debt, the evidence must either show that the Veteran was legally entitled to dependency compensation for J.L. after August 2003 or that the dependency payments he received for her were due solely to VA administrative error or error in judgment.  As the competent evidence of record demonstrates that J.L. passed away in August 2003, the law is clear that he was not legally entitled to dependency compensation for her after that month.  Moreover, as was the case in Jordan, the Veteran was in receipt of information regarding dependency compensation and the need to inform VA of any changes to dependency status prior to J.L.'s death.  There is also no dispute that the Veteran continued to receive compensation for J.L. as a dependent subsequent to her death.  As was the case with the payee in Jones, the "failure to act in accordance with the rules" that govern the compensation at issue constitutes "an omission by the payee."  Jordan, 10 Vet. App. at 175.  This omission precludes a finding that VA was solely responsible for the continued dependency payments for J.L. after her death.  Accordingly, the debt caused by the Veteran's acceptance of those payments was valid.

The Board does not, however, find that the portion of the $2,738 January 2008 debt that is attributable to the delayed addition of L.L. as a dependent was valid.  

As explained at length above, a debt is inherently invalid if the payee was legally entitled to the compensation benefit in question.  The $2,738 figure determined by VA was created by calculating the amount of excess dependency compensation the Veteran received for J.L. for the period beginning the month after her death until the time L.L. was added as a dependent.  The evidence is also clear that VA initially added L.L. as a dependent on January 1, 2018.  The Board finds that the assignment of an effective date for the payment of dependency compensation of January 2018 incorrect as a matter of law.

The evidence is clear that the Veteran and L.L. were married in July 2005.  Although the Veteran initially sought dependency benefits for L.L. on the date of their marriage, the law regarding effective dates is dispositive in this claim and is set forth in 38 C.F.R § 3.401(b).  As explained above, payment of dependency benefits are made on the first day of the calendar month following the effective date.  38 C.F.R. § 3.31.  The Veteran's date of claim is the latest of the possible effective dates set forth in 38 C.F.R. § 3.401(b).  As VA was not provided evidence of the Veteran's marriage to L.L. within a year of their marriage, the date of the claim is therefore the date VA received notice of his marriage to L.L.  38. C.F.R. § 3.401(b)(ii).  Although VA was only provided clarity as to the termination of the Veteran's marriage to J.L. in December 2007, there is no doubt that VA first received notice of the Veteran's marriage to L.L. in January 2007.  This notification was clearly in response to a December 2006 letter from VA.  As such, payment of dependency benefits due to the Veteran's marriage to L.L. was first authorized in February 1, 2007, which is the first calendar day in the month after which L.L. was legally a dependent for compensation purposes.

VA appears to have recognized this error after the fact and subsequently appears to have attempted to retroactively apply the date of dependency of L.L. to February 2007.  However, no changes to the debt were made and the initial calculation of the Veteran's overpayment in January 2008 erroneously included an erroneous assumption of overpayment of dependency payments for the period from February 2007 through December 2007.  During that period, the Veteran was inappropriately deprived of dependency compensation L.L..  As the Veteran was legally entitled to dependency benefits for L.L. for that period, the Board finds that the portion of the $2,738 debt that was calculated in January 2008 that was attributed to the incorrect effective date of LL.'s dependency, is invalid.

II.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

The Board has also considered whether this matter has been properly returned for further appellate consideration given the holding in Stegall v. West, 11 Vet. App. 268 (1998).  That ruling confers on an appellant the right to substantial compliance with the directives of a Board remand. 

As explained above, the Board previously considered and remanded the Veteran's claim in August 2014.  In its directives at that time, the Board directed the RO to contact DFAS to obtain an accounting of the Veteran's retirement payments and to prepare an audit to determine the amount of the $2,738 overpayment that would be affected by the retroactive benefit generated by the correction of the effective date of L.L. as a dependent.  Although the record continues to include confusion with respect to the Veteran's retirement pay from February 2007 to December 2007, the Board finds that no remand is necessary in this claim.  Specifically, the instant decision grants the Veteran's claim with respect to that period by determining that the portion of the $2,738 overpayment that is attributed to the incorrect assignment of January 2008 as the effective date of L.L. as a dependent is invalid.  Accordingly, any additional remand with respect that portion of the claim would result in no additional benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the claim has properly been returned to the Board for further consideration.



ORDER

The portion of the $2,738 debt created in January 2008 relating solely to the removal of J.L. as a dependent is valid.

The portion of the $2,738 debt created in January 2008 by assigning an effective date of January 2008 for L.L.'s status as a dependent is not valid.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


